In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-19-00155-CV
                             ________________________


                        CHRISTOPHER LORICK, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 108th District Court
                                    Potter County, Texas
           Trial Court No. 107,406-E; Honorable Douglas R. Woodburn, Presiding


                                      June 25, 2019

                           MEMORANDUM OPINION
                    Before QUINN, C.J. and PIRTLE and PARKER, JJ.


      Appellant, Christopher Lorick, appearing pro se, attempts to appeal from a Default

Judgment of Forfeiture. We dismiss the appeal for want of jurisdiction.


      The trial court signed the judgment on July 25, 2018. Because Lorick did not file

any post-judgment motions or requests that extended the notice of appeal deadline,
Lorick’s notice of appeal was due thirty days after the judgment was signed, i.e., by

August 24, 2018. See TEX. R. APP. P. 26.1(a) (A notice of appeal is due within thirty days

after a judgment is signed or within ninety days if a motion for new trial, motion to modify

the judgment, motion to reinstate, or request for findings of fact and conclusions of law is

timely filed.). Lorick did not file a notice of appeal until April 19, 2019.


       A timely notice of appeal is essential to invoking this court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997).

Notwithstanding that the Texas Supreme Court has directed us to construe the Rules of

Appellate Procedure reasonably and liberally so that the right of appeal is not lost by

imposing requirements not absolutely necessary to effect the purpose of those rules,

Verburgt, 959 S.W.2d at 616-17, we are prohibited from enlarging the time for perfecting

an appeal in a civil case. See TEX. R. APP. P. 2 (providing that we may not suspend a

rule’s operation or order a different procedure to alter the time for perfecting an appeal).

Thus, this court has no discretion to permit an untimely filed notice of appeal to confer

jurisdiction over an appeal.


       By letter dated May 30, 2019, we notified Lorick that his notice of appeal appeared

untimely and directed him to file a response showing grounds for continuing the appeal

or the appeal would be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

Lorick did file a response; however, it failed to demonstrate grounds for continuing the

appeal.




                                               2
       Accordingly, we dismiss the purported appeal for want of jurisdiction.1 See TEX.

R. APP. P. 42.3(a).


                                                                Per Curiam




       1  On May 21, 2019, Lorick filed a Motion for Return of Property with this court seeking the same
relief sought by his appeal. The motion is also dismissed for want of jurisdiction.

                                                   3